PER CURIAM.
Granted. In a guilty plea to a misdemeanor, complete advice of rights is required only (1) if the plea is to be used as basis for actual imprisonment for that offense or (2) if the plea is to be used in the future (a) to enhance imprisonment or (b) to charge the subsequent commission of the same offense as a felony. State v. Jones, 404 So.2d 1192 (La.1981). Here, defendant has not been subjected to actual imprisonment for this offense and the state is not now attempting to use the conviction for this offense to enhance the penalty or to raise the grade of a later offense. If defendant is ever subjected to actual imprisonment for this offense or if the state ever attempts to use the conviction based on the present plea to enhance punishment for a future offense or to convert a subsequent misdemeanor into a felony, defendant can seek review of the validity of this guilty plea at that time. Accordingly, the judgment of the court of appeal is set aside, and the judgment of conviction is reinstated.1

. State v. Jones, 517 So.2d 402 (La.App. 5th Cir.1987), which contained the same error, is hereby overruled.